DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 09/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 11,107,429 and 11,322,105 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-25 are allowed.
The following is an Examiner’s statement of reasons for allowance: Applicant's claims presented 06/14/2022 in conjucntion with the terminal disclaimer filed on 09/09/2022 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claim 2 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  
None of the references, either singularly or in combination, teach or fairly suggest an active matrix substrate including a display region and a peripheral region, the display region being defined by pixel regions arranged in a matrix, the peripheral region being located around the display region, the active matrix substrate comprising: a substrate; a first insulating layer; a second insulating layer provided above the first insulating layer; a first Thin Film Transistor (TFT); a second TFT in the display region; wherein the first TFT includes: a silicon semiconductor layer including a first channel region, a first source region, and a first drain region; a first gate insulating layer being provided above the silicon semiconductor layer; a first gate electrode being provided above the first gate insulating layer, the first gate electrode opposing the first channel region with the first gate insulating layer therebetween; and a first electrode being electrically connected to one of the first source region and the first drain region; the second TFT includes: an oxide semiconductor layer including a second channel region, a second source region, and a second drain region; a second gate insulating layer being provided above the oxide semiconductor layer; a second gate electrode being provided above the second gate insulating layer, the second gate electrode opposing the second channel region with the second gate insulating layer therebetween; and a second electrode being electrically connected to one of the second source region and the second drain region; the first insulating layer includes the first gate insulating layer; the oxide semiconductor layer is provided above the first insulating layer; the second insulating layer includes a portion that covers the first gate electrode and the second gate electrode; the first electrode and the second electrode are provided above the second insulating layer; the first electrode is electrically connected to the one of the first source region and the first drain region via a first contact hole defined in the first insulating layer and the second insulating layer; and the second electrode is electrically connected to the one of the second source region and the second drain region via a second contact hole defined in the second insulating layer.

Foreign Publication JP 2010003910 A to Ishida discloses a rectangular display region 20 in which sub-pixels SP, which are pixels for displaying an image, are formed in a matrix in a substantially central portion. In addition, a frame portion 21 that is a frame-like non-display region is formed around the display region 20. Display element has a plurality of n-channel type pixel driving TFTs 33 each having an active layer 33c formed of at least an oxide semiconductor. The display element has a plurality of TFTs 45 for driving circuits each having an active layer 45c formed of a non-oxide semiconductor. Sub-pixels are driven by the pixel driving TFTs 33 which suppress variation in defect density among the active layers 33c and are relatively low in threshold voltage, so the display unevenness and power consumption are suppressed. A driver is driven by the TFTs 45 for the driving circuits each having the active layer 45c formed of the non-oxide semiconductor having high field-effect mobility. Pixel driving TFT 33… active layer 33c is formed in an island shape by sputtering and etching an oxide semiconductor such as InGaZnO4… drive circuit TFT 45 is a top-gate p-channel thin film transistor, and an active layer 45c… active layer 45c is formed in an island shape from polycrystalline silicon which is a non-oxide semiconductor, that is, polysilicon (p-Si).

U.S. Patent Application Publication 2016/0247831 A1 to Makita et al. discloses an active matrix substrate 200 that has a display region 102 including a plurality of pixels and a region (non-display region) other than the display region 102. The non-display region includes a driving circuit forming region 101 in which driving circuitry is provided… second thin film transistor 10B is formed as a pixel TFT for each pixel in the display region 102, whereas first thin film transistors 10A are formed as circuit TFTs in the driving circuit forming region 101. First thin film transistor 10A has a top gate structure… thin film transistors 10A and 10B may have the same TFT structure… second thin film transistor 10B may have a top gate structure. First thin film transistor 10A includes a crystalline silicon semiconductor layer (e.g., a low-temperature polysilicon layer) 13 formed on the substrate 11, a first insulating layer 14 covering the crystalline silicon semiconductor layer 13, and a gate electrode 15A provided on the first insulating layer 14. The portion of the first insulating layer 14 that is located between the crystalline silicon semiconductor layer 13 and the gate electrode 15A functions as a gate insulating film of the first thin film transistor 10A. The crystalline silicon semiconductor layer 13 has a region (active region) 13 c in which a channel is to be formed, and a source region 13 s and a drain region 13 d respectively located on opposite sides of the active region… The first thin film transistor 10A also includes a source electrode 18 sA and a drain electrode 18 dA which are respectively connected to the source region 13 s and the drain region 13 d. Second thin film transistor 10B includes a gate electrode 15B provided on the substrate 11, a second insulating layer 16 covering the gate electrode 15B, and a crystalline oxide semiconductor layer 17 on the second insulating layer 16. As shown in the figure, the first insulating layer 14, which is the gate insulating film of the first thin film transistor 10A, may extend to the region where the second thin film transistor 10B is to be formed. In this case, the crystalline oxide semiconductor layer 17 may be formed on the first insulating layer 14. A portion of the second insulating layer 16 that is located between the gate electrode 15B and the crystalline oxide semiconductor layer 17 functions as a gate insulating film of the second thin film transistor 10B. The crystalline oxide semiconductor layer 17 has a region (active region) 17 c in which a channel is to be formed, and a source contact region 17 s and a drain contact region 17 d respectively located on opposite sides of the active region. In this example, a portion of the crystalline oxide semiconductor layer 17 that overlaps the gate electrode 15B via the second insulating layer 16 defines the active region 17 c. Moreover, the second thin film transistor 10B further includes a source electrode 18 sB and a drain electrode 18 dB which are respectively connected to the source contact region 17 s and the drain contact region 17 d.

U.S. Patent Application Publication 2015/0060896 A1 to Okano et al. discloses a display element 101, a capacitor 102, a first transistor 103, a second transistor 104, and a third transistor 105. The semiconductor device functions as a display device and includes one or a plurality of circuits 100. As shown in FIG. 1B, the semiconductor device may include a circuit 150 in which the circuits 100 are arranged in matrix. Conductive layer 1002 functions as a light-blocking layer, and light irradiation on the semiconductor layer 1004 on the conductive layer 1002 side can be suppressed. It is particularly effective to provide the light-blocking layer because the semiconductor layer including an oxide semiconductor has a possibility that electrical characteristics deteriorates due to light irradiation. In FIG. 10B, it is effective to provide a light-blocking layer below the semiconductor layer 1004.

However, none of the above teach or fairly suggest the active matrix substrate as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622